department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr a se’ t ep rata xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxkxxxxxxx legend taxpayer a xxkxxkkx financial_institution m xxxxxxx financial_institution n xxxxxxx financial_institution o xxxxkxxx ira x fund p account g amount s date date date date date xxxxxxkx xxxxxxx xxxxxkxxk xkxkkxkkxx xxkxkkx xxxxxxx kxxxxkxk xxxxxkx xkxxkkx dear xxxxxxxx this is in response to your letter dated date as supplemented by additional correspondence submitted on date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your ruling_request taxpayer a age represents that he received a distribution from ira x held by financial_institution m totaling amount s taxpayer a asserts that his failure to accomplish a rollover of amount s within the 60-day period prescribed by sec_408 of the code was due to an error by an employee of financial_institution o which led to amount s being placed into a non-ira account taxpayer a represents that amount s has not been used for any other purpose on date taxpayer a contacted financial_institution o and indicated that he would like to rollover amount s from ira x to an ira to be established at financial_institution n to invest in fund p taxpayer a was advised by an individual at financial_institution o the general_partner of fund p to transfer amount s from ira x to account g held by financial_institution n taxpayer a was assured that the transfer of funds would be accomplished as a tax-free_rollover on date taxpayer a completed the subscription documents to transfer amount s from ira x to an investment account in fund p which indicate that the investment in fund p was being made on behalf of his ira on date financial_institution m transferred amount s to taxpayer a’s personal account payable to financial_institution o thereafter amount s was transferred to financial_institution n due to an error made by financial_institution o amount s was placed into a non- retirement taxable account documentation from the president and ceo of financial_institution o admits that financial_institution o erred in failing to register the fund maintained by financial_institution n with financial_institution m as a qualified ira investment as such when taxpayer a requested a rollover financial_institution m treated the withdrawal as a distribution rather than a rollover thus financial_institution m issued a 1099-r on amount s because the fund was not a recognized as a registered qualified_investment by financial_institution m on date the fund_manager of financial_institution o was notified that amount s had not been processed as tax-free_rollover on date taxpayer a received a 1099-r from financial_institution m and realized that the funds had not been handled according to his intent m h e utlauy based upon the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was includible in gross_income because of the application of sec_408 sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that d a t oulvziu occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to an error by financial_institution o which led to amount s being placed in a non-ira account therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount s provided all other requirements of sec_408 of the code except the day rollover requirement are met with respect to amount s which was placed in ira y will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling please contact xxxxxxxx 3t eee sincerely yours a we rel little k ze donzell h litflejohn manager employee_plans technical group a enclosures notice of intention to disclosure copy of deleted ruling letter cc xxxxxxx
